 
Exhibit 10.1



EXECUTIVE SEPARATION AGREEMENT AND RELEASE




THIS EXECUTIVE SEPARATION AGREEMENT AND RELEASE (the “Agreement”), by and
between INSITUFORM TECHNOLOGIES, INC., a Delaware corporation (“Employer”), and
Thomas S. Rooney, Jr. (“Executive”), is entered into and effective as of this
13th day of August, 2007.


Preliminary Statement


A.           Executive has resigned his officer and director positions with
Employer and its subsidiaries, with such resignation and the termination of
Executive from such officer and director positions effective as of August 13,
2007 (the “Resignation Effective Date”).


B.           Executive will continue to be employed as a non-officer employee of
Employer through the close of business on August 31, 2007 (the “Employment
Termination Date”) on the terms described below, and has voluntarily and
irrevocably resigned his employment with Employer and its subsidiaries as of the
Employment Termination Date, at which time and upon which date, Executive’s
employment with Employer and its subsidiaries will terminate.


C.           Without any admission as to fault, liability or wrongdoing, to
ensure an effective and smooth transition in leadership, and to avoid the time,
distractions and resource expenditures potentially associated with Executive’s
departure, Employer and Executive desire to resolve all matters relating to or
arising out of Executive’s employment by Employer and Executive’s resignation of
his officer and director positions and the termination of Executive’s employment
with Employer on the terms described below.


D.           Executive has been (and hereby is) advised in writing to consult
with an attorney prior to finally accepting this Agreement.


NOW, THEREFORE, in consideration of the mutual agreements and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1.  Resignation by Executive from All Officer and Director Positions;
Termination of Executive’s Employment.


(a)           Resignation from Officer and Director Positions.  Executive
voluntarily resigned from his officer and director positions with Employer and
any of its subsidiaries and from all positions with any employee benefit plans
sponsored by Employer or any of its subsidiaries on the Resignation Effective
Date.  These resignations were effected by means of a separate resignation
letters in the forms attached to this Agreement as Exhibit A,Exhibit B and
Exhibit C, signed and delivered by Executive and accepted by Employer on the
Resignation Effective Date.
 
(b)           Resignation of Employment with Employer.  Executive likewise has
voluntarily and irrevocably resigned his employment with Employer and any of its
subsidiaries effective as of the Employment Termination Date, and will be
employed by Employer during the period from the date of this Agreement until the
Employment Termination Date on the terms described below. The employment of
Executive by Employer, in any capacity whatsoever, will terminate and cease as
of the Employment Termination Date, although any and all right or authority of
Executive to act as an agent of Employer, in any manner whatsoever, terminated
on the Resignation Effective Date.  Executive shall be on an unpaid leave of
absence during the period beginning with the Resignation Effective Date and
ending on the Employment Termination Date (the “Leave Period”), and during such
Leave Period Executive shall not be responsible for any day-to-day duties with
Employer, have any access to Employer’s information systems, files or other
confidential records or information, or act for or on behalf of the
Employer.  During the Leave Period, Executive shall not be authorized to enter,
or be present at, any facility owned or leased by Employer.  Executive will be
eligible during the Leave Period to continue participation in all employee
benefit plans and programs of Employer in which Executive participated as of his
Resignation Effective Date, but Executive will not be eligible to receive any
salary, compensation, or other cash payments (other than those to be received
pursuant to the terms of this Agreement), or accrue any paid time off, for or on
account of his employment during the Leave Period.
 
2.           Separation Benefits.  In consideration for the representations,
warranties, covenants and agreements made by Executive and contained in this
Agreement, Employer will deem Executive’s resignation from his positions with
Employer and its subsidiaries as a termination by Employer without cause, and
Employer will pay Executive an aggregate of $1,015,133 (the Severance Payment”)
payable as follows: (a) a lump-sum payment equal to $676,755 within five (5)
business days after the date of this Agreement and (b) an additional payments in
the aggregate amount of $338,378 payable in equal monthly payments over the
twelve months beginning in September 2007 and ending in August 2008.  The
payments are subject to modification with the approval of Executive to comply
with Section 409A of the Internal Revenue Code of 1986, as amended.


The Severance Payment shall be paid or provided subject to any applicable
federal, state and local income tax or other appropriate withholding
requirements.


Whether or not Executive signs this Agreement, he will receive wages or other
compensation for all time worked through the Resignation Effective Date, accrued
vacation, and any other accrued leave time which Executive is entitled to under
applicable law, through the Resignation Effective Date.  Except as provided in
this Agreement, no payment, compensation, leave time, insurance or other
benefits, will be furnished or paid to Executive.  Executive acknowledges that
Employer may change payroll dates, schedules or amounts, insurance carriers or
benefit plans or otherwise modify its payroll or benefit plans for its active
executives, and those changes will be applied to Executive as well where
applicable. In addition, Executive shall continue to be entitled to all rights
of indemnification provided to officers and directors of Employer as of this
date, to the same extent as other officers and directors of Employer.


3.           Treatment of Outstanding Equity Awards.  Executive has outstanding
stock options, restricted stock, restricted stock units and deferred stock
units.  For purposes of these equity awards, Employer will deem Executive’s
resignation from his positions with Employer and its subsidiaries as a
termination by Employer without cause for purposes of the award agreements and
Executive’s rights and benefits at and after Executive’s termination of
employment with Employer will be as set forth in the respective award agreements
for each of these outstanding equity awards, except as modified with the
approval of Executive to comply with Section 409A of the Internal Revenue Code
of 1986, as amended.  For purposes of these outstanding equity awards, the
Employment Termination Date will be the date that Executive’s employment with
Employer will be deemed to be terminated.
 
4.           Prior Agreements Superseded; Representations and Releases.


(a)  Prior Agreements, Practices, Policies and Procedures Regarding Severance or
Separation Benefits Superseded.  In consideration for the Severance Payment to
be paid or received by Executive under this Agreement and subject to Section 10
hereof, Executive agrees that the Employment Letter, and any other agreement
between Employer and Executive with respect to severance or separation payments,
is terminated as of the Resignation Effective Date and any such agreement or any
other severance practice, policy or procedure of Employer is superseded in its
entirety by the terms of this Agreement in all respects.  Executive will have no
further rights, and Employer will have no further obligations, under any such
agreement, practice, policy or procedure.  Notwithstanding anything contained
herein to the contrary, this Agreement shall not supersede or affect any
outstanding equity award agreements between Executive and Employer for stock
options, restricted stock, restricted stock units and deferred stock units.


(b)  Representations.  Executive represents and warrants to Employer that (i)
Executive (A) has not filed any suit, action, claim, allegation or other
proceeding at law or in equity, before any court, governmental agency,
arbitration panel or other forum of any nature (an “Action”) with respect to the
matters released below or (B) will not prosecute, and will immediately dismiss
with prejudice, any pending Action with respect to the matters released below;
(ii) Executive has not assigned to any other person or entity any right(s) or
claim(s) Executive may have against Employer; (iii) in deciding to execute this
Agreement (A) no fact, evidence, event or transaction currently unknown to
Executive, but which may hereinafter become known to Executive, shall affect in
any way or any manner the final or unconditional nature of this Agreement; (B)
Executive’s execution of this Agreement is a knowing and voluntary act on
Executive’s part; (C) Executive has read and fully understands the terms of this
Agreement, including the final and binding nature and effect of Executive’s
waiver of rights by execution of this Agreement and was advised in writing to
consult with an attorney before signing the Agreement at the time Executive
first received this Agreement; (D) Executive has been provided with a reasonable
and adequate period of time to consider this Agreement and consult with his
attorneys and advisors concerning this Agreement before signing it; and (E)
Executive has not been promised anything or provided any consideration for
entering into this Agreement that is not specified in this Agreement.  In
addition, Executive hereby represents and warrants that, to the best of his
knowledge, Executive has disclosed to Employer’s Board of Directors, on or prior
to the Resignation Effective Date and on or prior to the Employment Termination
Date, any material violation of federal, state, foreign or local criminal law or
regulation that is applicable to Employer, any threatened or pending federal,
state, foreign or local governmental criminal investigation against Employer and
any practice or policy of Employer that may be unlawful under applicable
federal, state, foreign or local criminal law.


(c)  Waiver and Release.


(1)            Executive hereby releases, gives up and waives any and all known
and unknown rights, causes of action, lawsuits and claims for liability
Executive may now or in the future have against any of the Employer Parties
(defined below) in any way arising out of, based upon or relating to (i)
Executive’s employment with Employer or any of its subsidiaries, or the
termination of or resignation from such employment, (ii) any promise, policy,
agreement, action or conduct of any of the Employer Parties to date, or (iii)
any fact occurring prior to this date.  Executive acknowledges that this means
that, among other claims, he is releasing the Employer Parties from and may not
bring claims against any of them under  (i) Title VII of the Civil Rights Act of
1964 or Sections 1981 and 1983 of the Civil Rights Act of 1866, which prohibit
discrimination based on race, color, national origin, ancestry, religion, or
sex; (ii) the Age Discrimination in Employment Act, which prohibits
discrimination based on age; (iii) the Equal Pay Act, which prohibits paying men
and women unequal pay for equal work; (iv) the Americans with Disabilities Act
and Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit
discrimination based on disability; (v) the WARN Act, which requires that
advance notice be given of certain workforce reductions; (vi) the Employee
Retirement Income Security Act, which among other things, protects employee
benefits; (vii)  the Family and Medical Leave Act of 1993, which requires
employers to provide leaves of absence under certain circumstances; (viii) the
Sarbanes-Oxley Act of 2002, which, among other things, provides “whistleblower”
protection; (ix) the National Labor Relations Act, (x) the Missouri Human Rights
Act; (xi) the Missouri Service Letter Statute; (xii) any applicable federal,
state or local law prohibiting any form of  discrimination or retaliation;
(xiii) any law prohibiting retaliation based on exercise by Executive of rights
under any law, providing “whistleblower” protection, providing workers’
compensation benefits, protecting union activity, mandating leaves of absence,
prohibiting discrimination based on veteran status or military service,
restricting an employer’s right to terminate employees or otherwise regulating
employment, (xiv) any law or decision enforcing express or implied employment
contracts, requiring an employer to deal with employees fairly or in good faith,
providing recourse for alleged wrongful discharge, tort, physical or personal
injury, emotional distress, fraud, negligent misrepresentation, defamation, and
similar or related claims, and any other law or decision relating to salary,
commission, compensation, benefits, and other matters.  Except to the extent
provided otherwise elsewhere in this Agreement, Executive further hereby
releases, gives up and waives any and all rights and claims he had, has or will
have to any bonus or payment under any bonus or incentive plan or program of
Employer, including, among others, Employer’s 2007 Annual Incentive Plan and
Employer’s Long-Term Incentive Plan for any plan periods not yet completed, and
also hereby surrenders to Employer, as of the Employment Termination Date, any
restricted stock, restricted stock units and deferred stock units subject to
forfeiture upon termination of Executive’s employment at the Employment
Termination Date and stock options that have not yet become exercisable at the
Employment Termination Date.  Executive specifically represents that he has not
been treated adversely on account of age or gender, or in retaliation for
exercising any legal rights or reporting any alleged violation of law, nor has
he otherwise been treated wrongfully in connection with his employment with
Employer or his separation from employment and that he has no claim under the
Age Discrimination in Employment Act, or any other federal, state or local law,
decision, order or regulation concerning discrimination or retaliation.  Except
to the extent provided otherwise elsewhere in this Agreement, Executive is not
eligible for severance under any agreement, severance plan, program, policy or
arrangement of Employer or any of its subsidiaries or affiliates and Executive
specifically waives any right he may have to receive benefits under any such
agreement, severance plan, program, policy or arrangement.  Executive
acknowledges that Employer relied on the representations and promises in this
Agreement in agreeing to pay Executive the amounts described in Section 2 and to
continue the equity awards in accordance with their respective award agreements
as described in Section 3.  Executive understands that he is releasing claims
for events that have occurred prior to his signing this Agreement that he may
not know about.  Notwithstanding anything contained herein to the contrary, this
release does not include (and Executive does not release) claims arising after
the date Executive signs this Agreement, claims for vested benefits under any
Employer benefit plan based upon Executive’s service until and ending on the
Employment Termination Date, any claim for breach of this Agreement or any
equity award agreement, or any pending claims for workers compensation that have
already been filed or for on-the-job injuries that have already been
reported.  In addition, Executive understands that by signing this Agreement
Executive waives and gives up, among other claims, the right to file a lawsuit
seeking monetary damages from the Employer Parties for discrimination claims,
but that this Agreement and release does not prohibit Executive from making an
administrative complaint of employment discrimination against any of the
Employer Parties with a governing federal, state or local agency.


For purposes of this Agreement, the term “Employer Parties” means (1) Employer
and any of its present or former direct or indirect subsidiaries, affiliates,
and any joint venture or other entity in which Employer or any such entity has
any ownership interest, (2) any employee benefit plans or trusts sponsored,
established or maintained by Employer or any other entity described in (1)
above, (3) the present and former directors, officers, employees, agents,
administrators, trustees and fiduciaries of each entity described in (1) or (2)
above, and (4) the respective insurers, successors and assigns of each person or
entity described in (1), (2) or (3) above.


(2)            Employer hereby releases, gives up and waives any and all known
and unknown rights, causes of action, lawsuits and claims for liability Employer
may now or in the future have against Executive in any way arising out of, based
upon or relating to (i) Executive’s employment with Employer or any of its
subsidiaries, or the termination of or resignation from such employment, (ii)
any promise, policy, agreement, action or conduct of Executive to date, or (iii)
any fact occurring prior to this date, except for rights, claims, causes of
action and claims for liability against Executive in any way based on any
violation by Executive of the Employer’s Code of Conduct, any criminal conduct
by Executive, any knowing or intentional violation of law by Executive, or any
fraud or breach of fiduciary duty by Executive (“Retained Claims”).
Notwithstanding anything contained herein to the contrary, this release does not
include (and Employer does not release) any Retained Claims, any claim for
breach of this Agreement or any confidentiality, non-solicitation or
non-competition agreement signed by Executive, or any claims arising after this
date.


(d)            Nature of Release.  It is expressly understood and agreed that
this Agreement is intended to cover and does cover not only all known losses and
damages but any future losses and damages not now known or anticipated but which
may later develop or be discovered, including the effects and consequences
thereof.  It is further expressly understood and agreed that this Agreement may
be pleaded as a counterclaim to or as a defense in bar or abatement of any
action taken by or on behalf of either Employer or Executive.  Executive agrees
that neither this Agreement nor performance hereunder constitutes or should be
construed as an admission by Employer or any of the Employer Parties of any
fault, liability, wrongdoing, or violation of any Employer policy, any federal,
state, foreign or local law or regulation, common law, or any breach of any
contract or any other wrongdoing of any type, all of which are expressly denied.
Likewise, Employer agrees that neither this Agreement nor performance hereunder
constitutes or should be construed as an admission by Executive of any fault,
liability, wrongdoing, or violation of any Employer policy, any federal, state,
foreign or local law or regulation, common law, or any breach of any contract or
any other wrongdoing of any type, all of which are expressly denied by
Executive.


5.           Covenant Not To Sue; Indemnification.  Executive and Employer each
agree not to enter into any suit, action or other proceeding at law or in equity
(including administrative actions), or to prosecute further any existing suit or
action that might presently exist, or to make any claim or demand of any kind or
nature against any of the Employer Parties or Executive (as the case may be), in
any such case asserting any claim released by Executive or Employer (as the case
may be) by Section 4(c)(1) and (2) of this Agreement.  If Employer or Executive
enters into any such suit, action or other proceeding in violation of this
Section 5, the party who does so shall (i) indemnify, defend and hold the other
(which, in the case of Employer shall include all the Employer Parties) harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, action, suits, costs, expenses and disbursements (including
attorneys’ fees and expenses and court costs whether or not litigation is
commenced and, if litigation is commenced, during all trial and appellate phases
of such litigation) of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against any such person in any way relating to, arising
out of, connected with or resulting from such actions, including any of the
matters released hereunder and (ii) (in the case of Executive) immediately
return the Severance Payment to Employer.

 
6.         Restrictive Covenants.


(a)           Confidentiality.  Executive acknowledges that, as an executive of
Employer, he has had access to confidential, proprietary and trade secret
information of Employer.  In addition, Executive acknowledges the competitive
nature of Employer’s business and agrees and reaffirms that any information that
is not public (by lawful means) or otherwise readily accessible by the public
through lawful means acquired by Executive regarding Employer’s business, its
finances, costs, pricing, contracts, customers, prospects, plans, products,
manufacturing methods, technology, legal proceedings, personnel, directors and
officers (whether or not such information is marked confidential) shall be
considered Employer’s confidential information.  In furtherance and not
limitation of any prior agreements, to the extent that any of the following is
not public  (by lawful means) or otherwise readily accessible by the public
through lawful means regarding confidentiality, Executive agrees not to disclose
to anyone (other than Employer), or use for Executive’s benefit or the benefit
of any other person (other than Employer), any trade secrets, marketing
documents or information, financial statements, reports, salary information,
product cost or price information, technical information, financial information,
manufacturing methods, technology, any information relating to customers,
production, prospects, bids, proposals or sales or any other information
acquired by Executive regarding Employer or its business, directors, officers
and employees (whether or not such information is marked confidential).  With
respect to this covenant, Executive agrees to allow a representative of Employer
access to his personal computers for purposes of removing any Employer-owned or
licensed software and any Employer files from such computers; such access shall
occur under the supervision of a representative of Executive within seven (7)
days of the date of this Agreement.  Furthermore, Executive agrees to
immediately return to Employer all Employer property and any information
(including any copies thereof, electronic or otherwise) that Executive has
received, prepared or helped to prepare during the course of Executive’s
employment with Employer.  Executive agrees to return the Employer-owned
Blackberry that had been provided by Employer for his use on or before the close
of business on August 17, 2007.


(b)           Non-Solicitation.  In consideration of the Severance Payment, and
in furtherance and not limitation of any prior agreement between Executive and
Employer with respect to non-solicitation matters, Executive acknowledges and
agrees that, during the period from the Resignation Effective Date through and
ending February 13, 2009: (1) Executive will not directly or indirectly recruit
any employee, sales representative or other personnel of Employer or any of its
subsidiaries or affiliates (other than secretarial, custodial and clerical
employees) to work for another company or business; nor will Executive assist
anyone else in recruiting or hiring any such employee to work for another
company or business or discuss with any such person his or her leaving the
employ of Employer or any of its subsidiaries or affiliates to engage in a
business activity in competition with Employer or any of its subsidiaries or
affiliates; and (2) Executive will not directly or indirectly (i) solicit or
encourage any person, firm, corporation or other business entity to cease doing
business, or reduce the level of business that could be done, with Employer or
any of its subsidiaries or affiliates, or discuss doing so with any such person,
firm, corporation or entity; or (ii) take away or procure for the benefit of any
competitor of Employer or any of its subsidiaries or affiliates, any business of
the type provided by or competitive with a product or service offered by
Employer or any of its subsidiaries or affiliates.


(c)           Non-Compete.  In consideration of the Severance Payment, and in
furtherance and not limitation of any prior agreement between Executive and
Employer with respect to non-compete matters, Executive agrees that during the
period from the Resignation Effective Date through and ending February 13, 2009,
Executive will not act as a consultant, advisor, independent contractor,
officer, manager, employee, principal, agent, director or trustee of, or provide
any services or advice to, any corporation, partnership, limited liability
company, association or other entity that was or is engaged in a Competing
Business anywhere in the world, engage in a Competing Business anywhere in the
world, or directly or indirectly own more than one percent (1%) of the
outstanding equity of any such entity which is engaged in a Competing Business
anywhere in the world.  For purposes of this Section 6(c), a “Competing
Business” is any business that competes with (or offers or markets any products
or services of a type marketed by or competitive with) any products or services
marketed by Employer or any of its subsidiaries or affiliates.  Executive
acknowledges that Employer and its subsidiaries and affiliates do business
throughout the world.


(d)           Standstill.  In consideration of the Severance Payment and in
recognition of Executive’s unique position with Employer and access to
confidential information regarding Employer, Executive agrees that from the
Resignation Effective Date through February 13, 2009, Executive will not (i)
acquire, offer to acquire, or agree to acquire, directly or indirectly by
purchase or otherwise, in excess of five percent (5%) of the voting securities
or direct or indirect right to acquire in excess of five (5%) of the voting
securities of Employer; (ii) make or in any way participate, directly or
indirectly, in any “solicitation” of “proxies” to vote (as such terms are used
in the rules and regulations of the Securities and Exchange Commission), or seek
to advise or influence any person or entity with respect to the voting of any
voting securities of Employer; (iii) make any public announcement with respect
to, or submit a proposal for, or offer of (with or without conditions) any
extraordinary transaction involving Employer or any of its securities or assets;
(iv) form, join or in any way participate in a “group” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, in connection with
any of the foregoing actions; or (v) request that Employer, directly or
indirectly, amend or waive any provisions of this Section 6(d).


(e)           Equitable Relief.  Executive acknowledges and agrees that (i) any
breach of this Agreement by Executive, including any breach of the terms of this
Section 6, will cause Employer irreparable injury and damage, (ii) the
provisions of this Agreement are necessarily of a special, unique and
extraordinary nature and (iii) if Executive breaches or threatens to breach any
such provisions, Employer shall be entitled, in addition to any other remedies
and damages Employer could recover as a result of any such breach, to obtain
equitable relief, including restraining orders or injunctions, both temporary
and permanent, in order to prevent future violation thereof by Executive or any
person with whom Executive may be affiliated.  Further, Executive waives any
requirement for Employer to post a bond in connection with any action relating
to this Agreement.


(f)           Existing Obligations.  Executive agrees to remain bound by and to
comply with, and reaffirms Executive’s obligations under, any agreement or
policy relating to confidential information, invention, non-solicitation,
non-competition or similar matters to which Executive is now subject,
notwithstanding the reasons why Executive’s employment terminated or any conduct
occurring prior to this date. The covenants and agreements set out in this
Section 6 above are in addition to, and do not in any way cancel or supersede,
any of such obligations or agreements.


(g)           Survival.  The provisions of this Section 6 shall survive any
termination of this Agreement.


(h)           Reformation.  To the extent that any covenant set forth in this
Section 6 shall be determined to be invalid or unenforceable in any respect or
to any extent, the covenant shall not be rendered invalid, but instead shall be
automatically amended for such lesser term or to such lesser extent, or in such
other degree, as may grant Employer the maximum protection and restrictions on
Executive’s activities permitted by applicable law in such circumstances.


7.           Non-Disparagement; Non-Contact; No Re-Employment.


(a)           Non-Disparagement.


(1)            Executive agrees to conduct himself in a professional and
positive manner in all of his dealings, communications and contacts concerning
Employer, his employment or his separation from employment.  Executive agrees
not to denigrate, disparage, or make any derogatory or negative statements about
Employer or its subsidiaries or affiliates or any of their respective present or
former directors, officers, or employees.  In particular, Executive agrees not
to make any derogatory or negative statements about Employer (including any
subsidiaries or affiliates), its business plans, policies and practices, or
about any of its present or former officers, directors, or employees to
customers, competitors, suppliers, employees, former employees, members of the
public (including but not limited to in any internet publication, posting,
message board or weblog), members of the media, or any other person, nor shall
Executive take any action to harm or adversely affect the reputation or goodwill
of Employer.  Nothing in this Section 7(a)(1) shall prevent Executive from
giving truthful testimony or information to law enforcement entities,
administrative agencies or courts or in any other legal proceedings as required
by law, including but not limited to assisting in the prosecution of claims not
released by this Agreement or assisting in an investigation or proceeding
brought by any governmental or regulatory body.


(2)           Employer will direct its directors, officers and upper management
to conduct themselves in a professional and positive manner in all of their
dealings, communications and contacts concerning Executive, his employment, and
his separation from employment, and not denigrate, disparage, or make any
derogatory or negative statements about Executive to others outside Employer, or
instruct anyone else to do so.  In particular, the directors, officers and upper
management will be directed not to make any derogatory or negative statements
about Executive, or his performance, to customers, competitors, suppliers,
former employees, members of the public (including but not limited to in any
internet publication, posting, message board or weblog), members of the media,
or any other person outside Employer. Nothing in this paragraph shall prevent
Employer representatives from giving truthful testimony or information to law
enforcement entities, administrative agencies or courts or in any other legal
proceedings as required by law, including, but not limited to, assisting in an
investigation or proceeding brought by any governmental or regulatory body or
official related to alleged violations of any law relating to fraud or any rule
or regulation of the Securities and Exchange Commission, or from making any
truthful statements or comments in connection with any securities filings or in
order to comply with any obligations under federal, state or local laws
(including without limitation, any federal securities laws).
 
(b)           Non-Contact.    During the period from the Resignation Effective
Date through February 13, 2009, Executive shall not communicate with (including
in response to any communications initiated by others) or contact any directors,
employees, or joint venture partners of the Employer or any of its subsidiaries
or affiliates as of the date of this Agreement; provided, however, that the
prohibition set for in this Section 7(b) shall not apply to communications
between Executive and the Company’s Chairman of the Board or General Counsel.
 
(c)           No Re-Employment.    Executive will never apply for or seek
employment with Employer or any of its subsidiaries or affiliates, or be
employed by any such entity, and agrees that Employer or such subsidiary or
affiliate may refuse to employ him (or, if he has already been employed, dismiss
him following discovery of that fact) without liability.


8.           Legal Proceedings.  Executive agrees to cooperate with Employer or
any of its subsidiaries or affiliates and their legal counsel, and to furnish
any and all complete and truthful information, testimony or affidavits, in
connection with any matter that arose during his employment with Employer, or in
connection with any litigation, governmental proceeding or investigation,
arbitration or claim, that in any way relates to the business or operations of
Employer or of any of its subsidiaries or affiliates, or of which Executive may
have any knowledge or involvement. Executive will make his best efforts to
consult with and provide information to Employer or any of its subsidiaries or
affiliates and their legal counsel concerning all such matters, and appear as
and when requested to provide any such information, assistance or testimony on
reasonable notice. The parties will make their best efforts to have such
cooperation performed at reasonable times and places and in a manner as not to
unreasonably interfere with any other employment or other business activity in
which Executive may then be engaged.  Nothing in this Agreement shall be
construed or interpreted as requiring Executive to provide any testimony, sworn
statement or declaration that is not complete and truthful. If Employer or any
of its subsidiaries or affiliates requires Executive to travel outside the
metropolitan area in the United States where he then resides to provide any
testimony or otherwise provide any such assistance, then Employer agrees to
reimburse Executive for any reasonable, customary and necessary travel and
lodging expenses incurred by him to do so provided Executive submits all
documentation required under Employer’s reimbursement policies and as otherwise
may be required to satisfy any requirements under applicable tax laws for
Employer to deduct those expenses. Nothing in this Agreement shall prevent
Executive from giving truthful testimony or information to law enforcement
entities, administrative agencies or courts or in any other legal proceedings as
required by law, including, but not limited to, assisting in an investigation or
proceeding brought by any governmental or regulatory body or official related to
alleged violations of any law relating to fraud or any rule or regulation of the
Securities and Exchange Commission.


9.           General Provisions.
 
(a)           Entire Agreement.  This Agreement incorporates by this reference
the Preliminary Statement hereto.  Each party represents and warrants that any
facts relating to such party that are contained in the Preliminary Statement are
true.  This Agreement and any agreement, instrument or document to be executed
in connection herewith (as referenced herein) contain the parties’ entire
understanding and agreement with respect to the subject matter hereof (the
termination of Executive’s employment and directorships with Employer and its
subsidiaries and affiliates, the Severance Payment and the treatment of the
outstanding equity awards currently held by Executive and the release of any
potential related claims).  Any discussions, agreements, promises,
representations, warranties or statements between the parties or their
representatives (whether or not conflicting or inconsistent) that are not
expressly contained or incorporated herein shall be null and void and are merged
into this Agreement, except that any confidentiality agreement, non-solicitation
agreement, non-compete agreement, invention assignment, equity award agreement
or other agreement between Employer and Executive, expressly covering a party’s
rights after termination of employment, shall remain in full force and effect,
in accordance with its terms, after the execution of this Agreement, except to
the extent specified in this Agreement.  In case of any conflict between
Executive’s rights under any such agreement and this Agreement, the terms of
this Agreement will control.


(b)           Modification, Amendment and Waiver.  Neither this Agreement, nor
any part hereof, may be modified or amended orally, by trade usage or by course
of conduct or dealing, but only by and pursuant to an instrument in writing duly
executed and delivered by the party sought to be charged therewith.  No covenant
or condition of this Agreement can be waived, except by the written consent of
the party entitled to receive the benefit thereof.  Forbearance or indulgence by
a party in any regard whatsoever shall not constitute a waiver of a covenant or
condition to be performed by the other party to which the same may apply, and,
until complete performance by such other party of such covenant or condition,
the party entitled to receive the benefit thereof shall be entitled to invoke
any remedy available to it under this Agreement, at law, in equity, by statute
or otherwise, despite such forbearance or indulgence.


(c)           Successors, Assigns and Third Party Beneficiaries.  This Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns and is freely assignable by
Employer. Except as expressly provided herein, neither this Agreement nor any
rights hereunder may be assigned or transferred, and no duties may be delegated,
by any party hereto without the prior written consent of the other party
hereto.  Each subsidiary or affiliate of Employer (and their predecessors,
successors and assigns) shall be a third-party beneficiary of this Agreement, as
if such subsidiary or affiliate was the “Employer” hereunder.


(d)           Construction.  This Agreement shall not be construed more strictly
against one party than against another party merely by virtue of the fact that
this Agreement may have been physically prepared by such party, or such party’s
counsel, it being agreed that all parties, and their respective counsel, have
mutually participated in the negotiation and preparation of this
Agreement.  Unless the context of this Agreement clearly requires
otherwise:  (i) references to the plural include the singular and vice versa;
(ii) references to any person include such person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement; (iii) references to one gender include all genders; (iv) “including”
is not limiting; (v) “or” has the inclusive meaning represented by the phrase
“and/or”; (vi) the words “hereof”, “herein”, “hereby”, “hereunder” and similar
terms in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement; (vii) article, section, subsection,
clause, exhibit and schedule references are to this Agreement unless otherwise
specified; (viii) reference to any agreement (including this Agreement),
document or instrument means such agreement, document or instrument as amended
or modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms hereof; and (ix) general or specific references to
any law means such law as amended, modified, codified or re-enacted, in whole or
in part, and in effect from time to time.


(e)           Governing Law.  This Agreement is deemed to have been entered into
and accepted in the State of Missouri, and all questions with respect to the
formation and construction of this Agreement, and the rights and obligations of
the parties hereto, shall be governed by and determined in accordance with the
laws of the State of Missouri, which are applicable to agreements entered into
and performed entirely within such State, without giving effect to the choice or
conflicts of law provisions thereof.  Each of Employer and Executive hereby
agree that all claims, actions, suits and proceedings between the parties hereto
relating to this Agreement may be filed, tried and litigated in the Circuit
Court of Saint Louis County, Missouri or (if federal jurisdiction exists) the
United States District Court for the Eastern District of Missouri.  In
connection with the foregoing, the parties hereto consent to the jurisdiction
and venue of such courts and expressly waive any claims or defenses of lack of
personal jurisdiction of or proper venue by such courts, and any claim that
either such forum is not a convenient or the most convenient forum.  In the
event of a breach of this Agreement, the breaching party agrees to pay all costs
of enforcement and collection of any and all remedies and damages, including
reasonable attorneys’ fees.


(f)           Severability.  If any Section (or part thereof) of this Agreement
is found by a court of competent jurisdiction to be contrary to, prohibited by
or invalid under any applicable law, such court may modify such Section (or part
thereof) so, as modified, such Section (or part thereof) will be enforceable and
will to the maximum extent possible comply with the apparent intent of the
parties in drafting such Section (or part thereof).  No such modification or
omission of a Section (or part thereof) shall in any way affect or impair such
Section (or part thereof) in any other jurisdiction.  If, in the sole judgment
of Employer, a Section (or part thereof) of this Agreement is so modified or
omitted in a manner which eliminates a substantial part of the benefit intended
to be received by Employer hereunder, then Employer may rescind this Agreement
and Executive shall immediately return to Employer the Severance Payment
hereunder.


(g)           Captions.  The captions, headings and titles of the various
Sections of this Agreement are for convenience of reference only, and shall not
be deemed or construed to limit or expand the substantive provisions of such
Sections.


(h)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which
together shall constitute a single agreement.  A facsimile signature is as good
as an original.


10.           Execution and Delivery.  This Agreement was presented to Executive
on August 10, 2007.  Executive has been advised to take this Agreement home,
read it, and carefully consider all of its provisions before signing it and
consult with an attorney or attorneys of his choice.  Executive will have until
5:00 P.M., Central Daylight Time, on August 13, 2007 to consider, sign  and
return this Agreement to Robert M. LaRose, Thompson Coburn LLP, One US Bank
Plaza, St. Louis, Missouri 63101.  If Executive fails to return this Agreement
on a timely basis, the payments described in this Agreement and the benefits
agreed upon will not be paid or provided and this Agreement shall be null, void
and of no force or effect with respect to either Executive or Employer.




[Remainder of page intentionally left blank]



         


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the day, month
and year written below.






EXECUTIVE:
 
EMPLOYER:
         
INSITUFORM TECHNOLOGIES, INC.
 
      /s/ Thomas S. Rooney, Jr.                                By:  /s/ Alfred
L. Woods                                   
Name:  Thomas S. Rooney, Jr.
 
Name:   Alfred L. Woods                                          
   
Title:     Chairman of the Board of Directors
       Date:   August 13, 2007    Date:  August 13, 2007

                                                                                                

     

      


--------------------------------------------------------------------------------





EXHIBIT A


FORM OF RESIGNATION LETTER




August 13, 2007




Board of Directors
Insituform Technologies, Inc.
17988 Edison Avenue
Chesterfield, Missouri 63005-1195




Ladies and Gentlemen:


Effective immediately, I hereby resign as President and Chief Executive Officer
and director of Insituform Technologies, Inc. (the “Company”).  I also resign,
effective immediately, from the offices and directorships (or similar positions)
of the Company’s subsidiaries and affiliates as listed on Appendix A hereto.  In
addition, I am terminating my employment with the Company effective at the close
of business on August 31, 2007 and with each of the subsidiaries and affiliates
of the Company effective immediately.




Very truly yours,






Thomas S. Rooney, Jr.




APPROVED AND ACCEPTED:






__________________________________
Alfred L. Woods
Chairman of the Board


 

          


--------------------------------------------------------------------------------



Appendix A




Offices and Directorships of Thomas S. Rooney, Jr.
With Insituform Technologies, Inc. Subsidiaries



     
Company
 
Jurisdiction of Incorporation
Offices and Directorships
Affholder, Inc.
Missouri
Director
INA Acquisition Corp.
Delaware
Director, President and CEO
Insituform Technologies USA, Inc.
Delaware
Director, President and CEO
ITI International Services, Inc.
Delaware
Director, President and CEO
Kinsel Industries, Inc.
Texas
Director, President and CEO
Mississippi Textiles Corporation
Mississippi
Director
Insituform Technologies Limited
Canada
CEO



 

--------------------------------------------------------------------------------


EXHIBIT B


FORM OF RESIGNATION LETTER




August 13, 2007




Insituform Europe SAS
30 Boulevard de Bellerive
92500 Rueil Malmaison
Paris, France


Ladies and Gentlemen:


Effective immediately, I hereby resign as Chairman and President of Insituform
Europe SAS.




Very truly yours,






Thomas S. Rooney, Jr.





         


--------------------------------------------------------------------------------

 

 
EXHIBIT C


FORM OF RESIGNATION LETTER




August 13, 2007




Insituform (Netherlands) B.V.
Weena 340
3012 NJ Rotterdam
The Netherlands


Ladies and Gentlemen:


Effective immediately, I hereby resign as Managing Director of Insituform
(Netherlands) B.V.




Very truly yours,






Thomas S. Rooney, Jr.




APPROVED AND ACCEPTED:






__________________________________
David F. Morris
Managing Director




 
              


--------------------------------------------------------------------------------


